          Case 2:14-cr-00494-NIQA Document 45 Filed 01/12/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                       :            CRIMINAL ACTION
                                                :
                                                :            NO. 14-494
                v.                              :
                                                :
 JAVIER GONZALEZ                                :
           Defendant                            :

                                           ORDER

       AND NOW, this 12th day of January 2021, in light of Defendant’s filing of a counseled motion

for compassionate release, (Doc. 43, 44), which this Court will construe as an amended motion to the

previously filed pro se motion for compassionate release, (Doc. 40), it is hereby ORDERED that

Defendant’s pro se motion for compassionate release, (Doc. 40), is DENIED, as moot.



                                            BY THE COURT:


                                            /s/ Nitza I. Quiñones Alejandro
                                            NITZA I. QUIÑONES ALEJANDRO
                                            Judge, United States District Court
